Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement filed 01/25/21 has been fully considered. Reference 27 (Yu et al) has not been considered because no copy has been provided. 

Specification
The disclosure is objected to because of the following informalities: 
The Brief Description of the Figures on page 9 refers to FIG 2A-D as the antitumor profiles and illustration of PD-L1 expression. 2A is about the IC50 of the treatments, 2B is about the cellular uptake of the NPs, 2C measures apoptosis and cell cycle from an assay and 2D is about cell cycle evaluation. It is not certain how Fig 2 pertains to PD-L1 expression.  
Appropriate correction is required.

Claim Interpretation

Claim 9 recites limitations to “primary resistance” and “adaptive resistance.” The specification does not define these terms. Sharma et al. Primary, Adaptive and Acquired Resistance to Cancer Immunotherapy. Cell. 2017 February 09; 168(4): 707–723 herein referred to as Sharma defines these terms in table 1  in the appendix of their article. 

    PNG
    media_image1.png
    272
    931
    media_image1.png
    Greyscale

These definitions will be used for examination of claim 9. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. Microneedle-Mediated Delivery of Lipid-Coated Cisplatin Nanoparticles for Efficient and Safe Cancer Therapy. ACS Appl. Mater. Interfaces 2018, 10, 33060−33069 herein referred to as Lan in view of Ye et al. Synergistic Transcutaneous Immunotherapy Enhances Antitumor Immune Responses through Delivery of Checkpoint Inhibitors. ACS Nano 2016, 10, 8956−8963 herein referred to as Ye and in view of Tran et al. Cisplatin Alters Antitumor Immunity and Synergizes with PD-1/PD-L1 Inhibition in Head and Neck Squamous Cell Carcinoma. Cancer Immunol Res (2017) 5(12):1141-1151 herein referred to as Tran as evidenced by Sharma et al. Primary, Adaptive and Acquired Resistance to Cancer Immunotherapy. Cell. 2017 February 09; 168(4): 707–723 herein referred to as Sharma. 
Lan teaches that cisplatin is a first-line chemotherapeutic agent but has systemic toxicity and side effects that severely limit its clinical use. (Lan Abstract). Lan teaches that using nanotechnology they were able to create a safe, efficient cancer therapy using a microneedle device to mediate the transdermal delivery of lipid-coated cisplatin nanoparticles (LCC-NPs). (See abstract). These lipid nanoparticles were pH-responsive and were embedded in dissolvable microneedles. (See abstract). Lan further defines “dissolvable” to mean that the microneedle (MN) tips could be dissolved completely within 5 mins in water. (See “2.3 Characterization of Dissolvable MNs” pg 33063 3rd sentence). 
While Lan discloses a system comprising microneedles and nanoparticles that comprise cisplatin, Lan does not teach the combination of cisplatin and an anti-PD-1 antibody  in nanoparticles. 
Ye teaches the microneedle delivery of an anti-PD-1 antibody and an inhibitor of IDO in a self-assembled hyaluronic acid modified with 1-methyl-DL-tryptophan. (See Ye Abstract). Ye teaches that  the resulting delivery device elicits the sustained release and enhances retention of checkpoint inhibitors in the tumor microenvironment. (See Ye abstract). Ye teaches that the treatment using this device had synergistic results of achieving potent antitumor efficacy which enhanced effective T cell immunity as well as reduced immunosuppression in the local site. 
Tran et al teach that head and neck squamous cell carcinoma (HNSCC) patients have had treatments with cisplatin chemotherapy for decades and has recently been approved for the treatment of anti-PD-1 immunotherapy. (See Tran abstract). Tran teaches that antitumoral immunity in HNSCC is lacking in treatments with cisplatin alone and in combination with immunotherapies. (Tran abstract). Tran teaches a study in a syngeneic mouse model of HNSCC with concurrent use of cisplatin and anti-PD-L1/PD-1  therapy. Tran teaches that this therapy in mouse models delayed tumor growth and enhanced survival without significantly reducing the number or function of tumor-infiltrating immune cells or increasing cisplatin-induced toxicities. Tran teaches that cisplatin may enhance host immunity in several tumor types by upregulating MHC class I and other components of the antigen processing machinery by inducing components of immunogenic cell death and by increasing the ratio of immune effector to immunosuppressive cells in the tumor microenvironment. (See “Discussion” 1st parag.). Tran teaches that tumor cells treated with cytotoxic drugs may upregulate immune checkpoint ligands as a form of immune escape. (See “Discussion” 1st parag.). Tran teaches that this effect occurred in the HNSCC in vitro after 48 hours but in vivo was seen after 4 days. (See “Discussion” 1st parag.).  Tran teaches that cisplatin is known to reduce numbers of circulating immune cells, suggesting it can be directly toxic to immune cells. (See “Discussion” 1st parag.). Tran teaches that their data suggest that there is a balance of immune-enhancing and immunosuppressive effects of cisplatin in HNSCC may be dose dependent. (See “Discussion” 2nd parag.). Tran teaches that the additive antitumor activity of cisplatin and PD-L1/PD-1 blockade is believed to come  enhancing adaptive antitumor immunity and causing upregulation of tumor cell PD-L1.  (See pg 1149 last parag. of “Discussion”). 
Given the prior art, it would be obvious for one having ordinary skill in the art to use a transdermal drug delivery system comprising microneedles and further comprising anti-PD-1-cisplatin nanoparticles.  Lan teaches the use of a microneedle system using pH-sensitive lipid nanoparticles of cisplatin. Ye teaches that anti-PD-1 antibodies can be administered in a combination therapy via nanoparticles in a microneedle system. One would be motivated to combine cisplatin and an anti-PD-1 antibody because Tran teaches that cisplatin alters antitumor immunity and synergizes with PD-1/PD-L1 inhibition in head and neck squamous cell carcinoma (HNSCC). 
Regarding claim 1, Lan teaches microneedle delivery of cisplatin NPs. Ye teaches microneedle delivery of anti-PD-1 antibody nanoparticles. 
Regarding claim 2, Lan teaches nanoparticles that are pH-sensitive. 
Regarding claim 4, Lan teaches a microneedle system that is water-soluble. 
Regarding claim 5, it would be obvious to use a transdermal drug delivery system comprising microneedles to deliver drugs to a patient in need thereof. 
Regarding claim 6, Tran teaches that there is synergetic interaction with cisplatin and an anti-PD-1 therapy. 
Regarding claim 7, Tran teaches that this synergetic drug delivery can be done in HNSCC. 
Regarding claims 8 and 9, Ye discusses the use of an IDO inhibitor in combination with an anti-PD-1 antibody in nanoparticles delivered by a microneedle device. Ye teaches that the clinical benefit of aPD-1 therapy has been restricted to only a fraction of patients and that this effect is likely to be impaired by inefficient infiltration of lymphocytes in the evolution of immune invasion. (See Ye pg 8956 1st parag of “Introduction”). Ye further teaches that immunosuppressive molecules such as indoleamine, 2,3-dioxygenase (IDO) in regulatory dendritic cells which catalyzes the degradation of tryptophan and limits T cell function. As discussed in the claim interpretation, Sharma defines primary resistance as a cancer not responding to an immunotherapy strategy which may happen because cancer protects itself from the immune system by adapting to the immune attack. Ye teaches that this was the motivation for combining an anti-PD-1 antibody with an IDO inhibitor. Thus, it would be obvious to add additional therapies like an IDO inhibitor therapy to avoid primary resistance and/or developed adaptive resistance. 
Regarding claim 10, as discussed above Tran teaches that the administration of cisplatin and an anti-PD-1 therapy results in enhanced adaptive antitumor immunity. The claim does not require different structural limitations from that of claim 5. Thus, it is believed that this synergy would necessarily flow from the practice of claim 5. 
Regarding claim 11, treatment with both cisplatin and an anti-PD-1 antibody showed decreased tumor growth  and increased percent survival. (See Tran Figure 5). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. Microneedle-Mediated Delivery of Lipid-Coated Cisplatin Nanoparticles for Efficient and Safe Cancer Therapy. ACS Appl. Mater. Interfaces 2018, 10, 33060−33069 herein referred to as Lan in view of Ye et al. Synergistic Transcutaneous Immunotherapy Enhances Antitumor Immune Responses through Delivery of Checkpoint Inhibitors. ACS Nano 2016, 10, 8956−8963 herein referred to as Ye and in view of Tran et al. Cisplatin Alters Antitumor Immunity and Synergizes with PD-1/PD-L1 Inhibition in Head and Neck Squamous Cell Carcinoma. Cancer Immunol Res (2017) 5(12):1141-1151 herein referred to as Tran. as applied to claim 1 above, and further in view of Torchilin et al. Amphiphilic poly-N-vinylpyrrolidones: synthesis, properties and liposome surface modification. Biomaterials 22 (2001) 3035-3044 herein referred to as Torchilin. 
As discussed above Lan, Ye, and Tran teach that it would be obvious to have a transdermal delivery system comprising microneedles, wherein said microneedles comprise nanoparticles that comprise anti-PD-1-cisplatin. 
Lan, Ye and Tran are silent to the nanoparticles comprising both lipid and polyvinylpyrrolidone. 
Torchilin teaches that certain amphiphilic water-soluble polymers including amphiphilic derivatives of polyvinyl pyrrolidone (PVP) were found to be efficient steric protectors for liposomes in vivo. (See Torchilin abstract). Torchilin concludes that amphiphilic PVP easily incorporates into the liposomal membrane and provides good steric protection for liposomes. (See “4. Concluding remarks” pg 3043 last parag.). Torchilin also teaches that amphiphilic PVP effectively protects liposomes from blood-serum-provoked destabilization with the degree of this protection being dependent of polymer concentration and MW of the PVP block. 
Given the prior art it would be obvious to have nanoparticles that comprise a lipid and PVP in the composition of claim 1. One would be motivated to do so because Lan teaches that the nanoparticles can be liposomes and Torchilin teaches modification of liposomes with PVP to have steric protection from blood-serum destabilization. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647